Exhibit 10.1

 

 

 

 

NOTE PURCHASE AGREEMENT

 

by

and

among

 

Cogent Communications Group, Inc.

 

and

 

Columbia Ventures Corporation

 

 

Dated as of February 24, 2005

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

 

 

 

1.1

Definitions

 

 

 

 

ARTICLE II. AUTHORIZATION OF NOTES; PURCHASE AND SALE OF NOTES; MAKING OF LOANS

 

 

 

2.1

Notes

 

2.2

Purchase and Sale of the Note

 

2.3

Closing

 

2.4

The Loan

 

2.5

Fees and Expenses

 

 

 

 

ARTICLE III. CONDITIONS TO THE OBLIGATION OF THE PURCHASER TO PURCHASE THE NOTE

 

 

 

3.1

Representations and Warranties

 

3.2

Compliance with Terms and Conditions of this Agreement

 

3.3

Delivery of the Note

 

3.4

Documents

 

3.5

Purchase Permitted By Applicable Laws

 

3.6

Consents and Approvals

 

3.7

No Material Judgment or Order

 

 

 

 

ARTICLE IV. CONDITIONS TO THE OBLIGATION OF THE COMPANY TO CLOSE

 

 

 

4.1

Representations and Warranties

 

4.2

Compliance with this Agreement

 

4.3

Issuance Permitted by Applicable Laws

 

4.4

Loan

 

4.5

Consents and Approvals

 

4.6

No Material Judgment or Order

 

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

 

 

5.1

Organization, Good Standing and Qualification

 

5.2

Authorization

 

5.3

No Conflicts

 

5.4

Legal Proceedings

 

5.5

No Violations

 

5.6

Governmental Permits, Etc.

 

5.7

Additional Information

 

5.8

No Integrated Offering

 

5.9

Internal Accounting Controls

 

 

i

--------------------------------------------------------------------------------


 

5.10

Private Placement

 

5.11

Corporate Documents

 

 

 

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

 

 

6.1

Corporate Existence and Authority

 

6.2

Organization; Authorization; No Contravention

 

6.3

Binding Effect

 

6.4

Purchase for Own Account

 

6.5

Financial Condition

 

6.6

Receipt of Information

 

6.7

Broker’s, Finder’s or Similar Fees

 

6.8

Governmental Authorization: Third Party Consents

 

6.9

Litigation

 

 

 

 

ARTICLE VII. MISCELLANEOUS

 

 

 

7.1

Survival of Representations and Warranties

 

7.2

Notices

 

7.3

Successors and Assigns

 

7.4

Amendment and Waiver

 

7.5

Counterparts

 

7.6

Headings

 

7.7

Governing Law

 

7.8

Severability

 

7.9

Rules of Construction

 

7.10

Entire Agreement

 

7.11

Further Assurances

 

 

ii

--------------------------------------------------------------------------------


 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (the “Agreement”) is entered into as of the 24th 
day of February, 2005, by and among Cogent Communications Group, Inc., a
Delaware corporation (the “Company”), and Columbia Ventures Corporation, a
Washington State corporation (the “Purchaser”).

 

RECITALS:

 

A.                                   Upon the terms and subject to the
conditions set forth in this Agreement, the Company proposes to issue and sell
its Subordinated Promissory Note (the “Note”) to the Purchaser and to obtain
from the Purchaser the loans as contemplated thereby.

 

B.                                     The Purchaser desires to purchase from
the Company the Note and to make the Loan as contemplated thereby, as set forth
on Schedule 1 hereto.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties hereto hereby agree as follows:

 


ARTICLE I.
DEFINITIONS


 


1.1                               DEFINITIONS.


 

As used in this Agreement, and unless the context requires a different meaning,
the following terms have the meanings indicated:

 

“Contractual Obligation” means any contract or agreement by which a Person is
bound or to which its assets are subject.

 

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

 

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
Governmental Authority or other entity of any kind, and shall include any
successor (by merger or otherwise) of such entity.

 

“Requirements of Law” means, as to any Person, the provisions of the Certificate
of Incorporation and By-laws or other organizational or governing documents of
such Person, and any law, treaty, rule, regulation, right, privilege,
qualification, license or franchise, order, judgment, or determination of an
arbitrator or a court or other Governmental Authority, in each case, applicable
or binding upon such Person or

 

--------------------------------------------------------------------------------


 

any of its property or to which such Person or any of its property is subject or
applicable to any or all of the transactions contemplated by or referred to in
the Transaction Documents.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder.

 

“Transaction Documents” means collectively, this Agreement and the Note.

 

“Transaction Expenses” means the fixed sum of $5,000.00 to cover   out-of-pocket
(i) legal expenses incurred by the Purchaser in connection with the negotiation
and preparation of the Transaction Documents, the consummation of the
transactions contemplated thereby and preparation for any of the foregoing,
including, without limitation, travel expenses, reasonable fees, charges and
disbursements of counsel and any similar or related legal costs and legal
expenses; and (ii) other expenses incurred by the Purchaser in connection with
the negotiation, preparation and consummation of the Transaction Document and
the transactions contemplated thereby.

 


ARTICLE II.
AUTHORIZATION OF NOTES;
PURCHASE AND SALE OF NOTES;
MAKING OF LOANS


 


2.1                               NOTES.


 

On or before the Closing Date, the Board of Directors of the Company will
authorize the issuance and sale of the Note as contemplated hereby.

 


2.2                               PURCHASE AND SALE OF THE NOTE.


 

Upon the terms and subject to the conditions herein contained, on February 24,
2005 or such other day as the parties may mutually agree (the “Closing Date”),
the Company shall issue to the Purchaser, and the Purchaser shall acquire from
the Company, the note (the  “Note” ) in the form of Exhibit A hereto and in the
principal amount shown on Schedule 1 hereto.

 


2.3                               CLOSING.


 

The closing of the sale to and purchase by the Purchaser of the Note (the
“Closing”) shall occur at 11 o’clock A.M., local time on the Closing Date.  At
the Closing, the Company shall deliver to the Purchaser the Note, free and clear
of any Liens of any nature whatsoever, registered in such Purchaser’s name.

 

2

--------------------------------------------------------------------------------


 


2.4                               THE LOAN.


 

Subject to the terms and conditions herein contained, at the Closing the
Purchaser shall make a loan to the Company (by wire transfer of immediately
available funds) in the amount set forth opposite its name on Schedule 1.

 


2.5                               FEES AND EXPENSES.


 

Concurrently with or as promptly as practicable after the Closing, the Company
shall reimburse the Purchaser for the Transaction Expenses, which payment shall
be made by wire transfer of immediately available funds to an account or
accounts designated by the Purchaser.

 


ARTICLE III.
CONDITIONS TO THE OBLIGATION OF THE
PURCHASER TO PURCHASE THE NOTE


 

The obligation of the Purchaser to purchase the Note, to make its loan and to
perform any of its obligations hereunder (unless otherwise specified) shall be
subject to the satisfaction of the following conditions on or before the Closing
Date:

 


3.1                               REPRESENTATIONS AND WARRANTIES.


 

The representations and warranties of the Company contained in Section 5 hereof
shall be true and correct in all material respects at and as of that date, as if
made at and as of such date.

 


3.2                               COMPLIANCE WITH TERMS AND CONDITIONS OF THIS
AGREEMENT.


 

The Company shall have performed and complied with all of the agreements and
conditions set forth herein that are required to be performed or complied with
by the Company on or before that date.

 


3.3                               DELIVERY OF THE NOTE.


 

The Company shall have delivered to the Purchaser the Note.

 


3.4                               DOCUMENTS.


 

The Purchaser shall have received true, complete and correct copies of such
documents and such other information as it may have reasonably requested in
connection with or

 

3

--------------------------------------------------------------------------------


 

relating to the sale of the Note and the transactions required to be performed
by the Transaction Documents.

 


3.5                               PURCHASE PERMITTED BY APPLICABLE LAWS.


 

The acquisition of and payment for the Note to be acquired by the Purchaser
hereunder and the consummation of this Agreement (a) shall not be prohibited by
any Requirements of Law, and (b) shall not conflict with or be prohibited by any
Contractual Obligation of the Company.

 


3.6                               CONSENTS AND APPROVALS.


 

All requisite consents, exemptions, authorizations, or other actions by, or
notices to, or filings with, Governmental Authorities and other Persons in
respect of all Requirements of Law and with respect to Contractual Obligations
of the Company necessary or required in connection with the execution, delivery
or performance by the Company of this Agreement shall have been obtained and be
in full force and effect and all waiting periods shall have lapsed without
extension or the imposition of any conditions or restrictions.

 


3.7                               NO MATERIAL JUDGMENT OR ORDER.


 

There shall not be any judgment or order of a court of competent jurisdiction or
any ruling of any Governmental Authority or any condition imposed under any
Requirement of Law which, in the reasonable judgment of the Purchaser, would (i)
prohibit the purchase of the Note hereunder, (ii) subject the Purchaser to any
penalty if the Note were to be purchased hereunder, or (iii) question the
validity or legality of the transactions required to be performed under this
Agreement.

 


ARTICLE IV.
CONDITIONS TO THE OBLIGATION OF
THE COMPANY TO CLOSE


 

The obligation of the Company to issue and sell the Note and the other
obligations of the Company hereunder shall be subject to the satisfaction of the
following conditions on or before the Closing Date:

 


4.1                               REPRESENTATIONS AND WARRANTIES.


 

The representations and warranties of the Purchaser contained in Section 6
hereof shall be true and correct in all material respects at and as of the
Closing Date as if made at and as of such date.

 

4

--------------------------------------------------------------------------------


 


4.2                               COMPLIANCE WITH THIS AGREEMENT.

 

The Purchaser shall have performed and complied with all of the agreements and
conditions set forth herein that are required to be performed or complied with
by the Purchaser on or before the Closing Date.

 


4.3                               ISSUANCE PERMITTED BY APPLICABLE LAWS.


 

The issuance of the Note hereunder and the consummation of this Agreement (a)
shall not be prohibited by any Requirements of Law, and (b) shall not conflict
with or be prohibited by any Contractual Obligations of the Purchaser.

 


4.4                               LOAN.


 

The Purchaser shall have made the loan as set forth in Section 2.4 hereof.

 


4.5                               CONSENTS AND APPROVALS.


 

All consents, exemptions, authorizations, or other actions by, or notices to, or
filings with, Governmental Authorities and other Persons in respect of all
Requirements of Law and with respect to those material Contractual Obligations
of the Purchaser necessary or required in connection with the execution,
delivery or performance by the Purchaser shall have been obtained and be in full
force and effect and all waiting periods shall have lapsed without extension or
imposition of any conditions or restrictions.

 


4.6                               NO MATERIAL JUDGMENT OR ORDER.


 

There shall not be any judgment or order of a court of competent jurisdiction or
any ruling of any Governmental Authority or any condition imposed under any
Requirements of Law which, in the reasonable judgment of the Company would (i)
prohibit the sale of the Note or the consummation of the other transactions
hereunder, (ii) subject the Company to any penalty if the Note were to be sold
hereunder or (iii) question the validity or legality of the transactions
required to be performed under this Agreement.

 


ARTICLE V.
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY


 

Except as set forth in the Company Disclosure Schedule attached hereto (the
“Company Disclosure Schedule”), the Company represents and warrants to the
Purchasers as follows:

 


5.1                               ORGANIZATION, GOOD STANDING AND QUALIFICATION.


 

The Company is a corporation duly organized, validly existing and in good
standing under the laws of Delaware and has all requisite corporate power and
authority to carry on its business as now conducted and as proposed to be
conducted.

 

5

--------------------------------------------------------------------------------


 


5.2                               AUTHORIZATION.


 

The Company has all requisite corporate power and corporate authority to enter
into this Agreement and to consummate all acts related to the issuance of the
Note.  The execution, delivery and performance by the Company of the Transaction
Documents and the consummation by the Company of the issuance of the Note and
the other transactions contemplated hereby have been duly authorized by all
necessary corporate action on the part of the Company and no further consent or
authorization is required by the Company or its Boards of Directors or
stockholders.  The Transaction Documents have been duly executed and delivered
by the Company and each Transaction Document constitutes a valid and binding
agreement of the Company, enforceable against it in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditors generally, or by general equity principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 


5.3                               NO CONFLICTS.


 


(A)                                  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT BY THE COMPANY, THE PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS
HEREUNDER AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY WILL NOT:


 

(I)                                     RESULT IN A VIOLATION OF THE CERTIFICATE
OF INCORPORATION OR BYLAWS OF THE COMPANY;

 

(II)                                  CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR
AN EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT)
UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR
CANCELLATION OF, OR INCREMENTAL, ADDITIONAL OR VARIED RIGHTS UNDER, ANY MATERIAL
AGREEMENT, INDENTURE OR INSTRUMENT (INCLUDING, WITHOUT LIMITATION, ANY STOCK
OPTION, EMPLOYEE STOCK PURCHASE OR SIMILAR PLAN OR ANY EMPLOYMENT OR SIMILAR
AGREEMENT) TO WHICH THE COMPANY IS A PARTY (INCLUDING, WITHOUT LIMITATION,
TRIGGERING THE APPLICATION OF ANY CHANGE OF CONTROL OR SIMILAR PROVISION
(WHETHER “SINGLE TRIGGER” OR “DOUBLE TRIGGER”), ANY RIGHT OF REDEMPTION OR
CONVERSION OR ANY ANTI-DILUTION PROVISION OR SIMILAR RIGHTS);

 

(III)                               RESULT IN THE CREATION OR IMPOSITION OF ANY
LIEN, ENCUMBRANCE, CLAIM, SECURITY INTEREST OR RESTRICTION WHATSOEVER UPON ANY
OF THE  PROPERTIES OR ASSETS OF THE COMPANY; OR

 

(IV)                              RESULT IN A VIOLATION OF ANY REQUIREMENTS OF
LAW.

 


(B)                                 THE COMPANY IS NOT REQUIRED TO OBTAIN ANY
CONSENT, AUTHORIZATION OR ORDER OF, OR MAKE ANY FILING OR REGISTRATION WITH, ANY
FOREIGN, FEDERAL, STATE OR LOCAL GOVERNMENT OR GOVERNMENTAL AGENCY, DEPARTMENT,
OR BODY IN ORDER FOR IT TO EXECUTE, DELIVER OR PERFORM ANY OF ITS OBLIGATIONS
UNDER OR CONTEMPLATED BY THIS AGREEMENT IN ACCORDANCE WITH THE TERMS HEREOF.

 

6

--------------------------------------------------------------------------------


 


5.4                               LEGAL PROCEEDINGS.

 

Except as disclosed in the SEC Filings (as defined below), there is no material
legal or governmental proceeding pending or, to the knowledge of the Company,
threatened or contemplated to which the Company is or may be a party or of which
the business or property of the Company is or may be subject.

 


5.5                               NO VIOLATIONS.


 

Except as disclosed in the SEC Filings, the Company is not in violation of its
certificate of incorporation or its by-laws, in violation of any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company, which
violation, individually or in the aggregate, would have a material adverse
effect on the business or financial condition of the Company, or in default in
any material respect in the performance of any obligation, agreement or
condition contained in any material bond, debenture, note or any other evidence
of indebtedness in any indenture, mortgage, deed of trust or any other agreement
or instrument to which the Company is a party or by which the Company is bound
or by which the properties of the Company are bound or affected.

 

5.6                               Governmental Permits, Etc.

 

Except as disclosed in the SEC Filings, the Company has all necessary
franchises, licenses, certificates and other authorizations from any foreign,
federal, state or local government or governmental agency, department, or body
that are currently necessary for the operation of the business of the Company as
currently conducted, the absence of which would have a material adverse effect
on the business or operations of the Company.

 


5.7                               ADDITIONAL INFORMATION.


 

(I)                                     EXCEPT AS DISCLOSED IN THE COMPANY
DISCLOSURE SCHEDULE, THE COMPANY HAS FILED IN A TIMELY MANNER ALL DOCUMENTS THAT
THE COMPANY WAS REQUIRED TO FILE (I) UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED (THE “EXCHANGE ACT”) AND (II) UNDER THE SECURITIES ACT, AS OF THE
DATE HEREOF.  THE FOLLOWING DOCUMENTS (INCLUDING ALL EXHIBITS INCLUDED THEREIN
AND FINANCIAL STATEMENTS AND SCHEDULES THERETO AND DOCUMENTS INCORPORATED BY
REFERENCE) (COLLECTIVELY, THE “SEC FILINGS”) COMPLIED IN ALL MATERIAL RESPECTS
WITH THE REQUIREMENTS OF THE EXCHANGE ACT OR THE SECURITIES ACT, AS THE CASE MAY
BE, AS OF THEIR RESPECTIVE FILING DATES, AND THE INFORMATION CONTAINED THEREIN
WAS TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE OF SUCH DOCUMENTS,
AND EACH OF THE FOLLOWING DOCUMENTS AS OF THE DATE THEREOF DID NOT CONTAIN AN
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING:

 

a.                                       the Company’s Annual Report on Form
10-K for the fiscal year ended December 31, 2003;

 

b.                                      all other documents filed by the Company
with the Securities and Exchange Commission (the “SEC”) since the filing of the
Annual Report on Form

 

7

--------------------------------------------------------------------------------


 

10-K for the fiscal year ended December 31, 2003, including the Company’s
Quarterly Report on Form 10-Q for the fiscal quarters ended March 31, 2004, June
30, 2004, and September 30, 2004, and pursuant to the reporting requirements of
the Exchange Act;

 

(II)                                  AS OF THEIR RESPECTIVE DATES, THE
FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE SEC FILINGS AND THE
ADDITIONAL FINANCIAL STATEMENTS OF THE COMPANY AND THE RELATED NOTES, PROVIDED 
TO THE PURCHASER BY THE COMPANY, IF ANY, COMPLIED AS TO FORM (AND WILL COMPLY AS
TO FORM) IN ALL MATERIAL RESPECTS WITH U.S. GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES (“GAAP”) AND THE PUBLISHED RULES AND REGULATIONS OF THE SEC WITH
RESPECT THERETO.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE
WITH GAAP, CONSISTENTLY APPLIED, DURING THE PERIODS INVOLVED (EXCEPT IN THE CASE
OF UNAUDITED INTERIM STATEMENTS, TO THE EXTENT THEY MAY EXCLUDE FOOTNOTES OR MAY
BE CONDENSED OR SUMMARY STATEMENTS OR AS OTHERWISE, IN EACH CASE, MAY BE
PERMITTED BY THE SEC ON FORM 10-Q UNDER THE EXCHANGE ACT) AND FAIRLY PRESENT IN
ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF THE COMPANY AS OF
THE DATES THEREOF AND THE CONSOLIDATED RESULTS OF ITS OPERATIONS AND CASH FLOWS
FOR THE PERIODS THEN ENDED (SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO
NORMAL YEAR-END AUDIT ADJUSTMENTS).  ERNST & YOUNG LLP, WHICH HAS EXAMINED
CERTAIN OF SUCH FINANCIAL STATEMENTS, IS AN INDEPENDENT CERTIFIED PUBLIC
ACCOUNTING FIRM WITHIN THE MEANING OF THE SECURITIES ACT.

 

(III)                               SINCE DECEMBER 31, 2003, EXCEPT AS SPECIFIED
IN THE SEC FILINGS, THE COMPANY HAS NOT INCURRED OR SUFFERED ANY LIABILITY OR
OBLIGATION, MATURED OR UNMATURED, CONTINGENT OR OTHERWISE, EXCEPT IN THE
ORDINARY COURSE OF BUSINESS AND EXCEPT ANY SUCH LIABILITY OR OBLIGATION THAT HAS
NOT HAD AND COULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT ON THE BUSINESS OR FINANCIAL CONDITION OF
THE COMPANY.  WITHOUT LIMITING THE FOREGOING, EXCEPT AS SPECIFIED IN THE SEC
FILINGS, THE COMPANY HAS NO MATERIAL LIABILITIES OR OBLIGATIONS THAT WOULD
REASONABLY BE EXPECTED TO BE DISCLOSED IN ORDER TO COMPLY WITH SECTION 13(J) OF
THE EXCHANGE ACT OR AN EQUIVALENT PROVISION UNDER THE SECURITIES ACT OR ANY
PROPOSED RULES PROMULGATED BY THE SEC THEREUNDER, INCLUDING THE RULES REGARDING
CONTRACTUAL COMMITMENTS AND CONTINGENT LIABILITIES AND COMMITMENTS PROPOSED IN
SEC RELEASE NO. 33-8144; 34-46767.

 


5.8                               NO INTEGRATED OFFERING.


 

Neither the Company, nor any person acting on its behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Note under the Securities Act or cause this offering of the Note to be
integrated with prior offerings by the Company for purposes of the Securities
Act or any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of the American Stock Exchange, nor
will the Company take any action or steps that would require registration of the
Note under the Securities Act or cause the offering of the Note to be integrated
with other offerings.

 

8

--------------------------------------------------------------------------------


 


5.9                               INTERNAL ACCOUNTING CONTROLS.

 

The Company maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liability is permitted only in accordance with
management’s general or specific authorization and (iv) the reported
accountability for its assets is compared with existing assets at reasonable
intervals.

 


5.10                        PRIVATE PLACEMENT.


 

The offer, sale and issuance of the Note as contemplated by this Agreement is
exempt from the registration requirements of the Securities Act and all
applicable state securities laws.

 


5.11                        CORPORATE DOCUMENTS.


 

The Certificate and Bylaws of the Company are in the form provided to counsel
for the Purchaser.

 


ARTICLE VI.
REPRESENTATIONS AND
WARRANTIES OF THE PURCHASER


 

The Purchaser, hereby represents and warrants to the Company as of the date
hereof as follows:

 


6.1                               CORPORATE EXISTENCE AND AUTHORITY.


 

The Purchaser is  a corporation (a) duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation, (b) has all
requisite power and authority to own its assets and operate its business, and
(c) has all requisite power and authority to execute, deliver and perform its
obligations under each of the Transaction Documents.

 


6.2                               ORGANIZATION; AUTHORIZATION; NO CONTRAVENTION.


 

The execution, delivery and performance by the Purchaser of the Transaction
Documents and the consummation of the transactions contemplated thereby,
including, without limitation, the acquisition of the Note:  (a) is within the
Purchaser’s corporate power and authority and has been duly authorized by all
necessary action on the part of the Purchaser; does not conflict with or
contravene the terms of the Purchaser’s charter or by-laws; and (c) will not
violate, conflict with or result in any material breach or contravention of (i)
any Contractual Obligation of the Purchaser, or (ii) the Requirements of Law or
any order or decree applicable to the Purchaser.

 

9

--------------------------------------------------------------------------------


 


6.3                               BINDING EFFECT.

 

The Transaction Documents, when executed and delivered by the Purchaser,  will
constitutes the legal, valid and binding obligation of the Purchaser,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, or similar laws affecting
the enforcement of creditors’ rights generally , or by general equity principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 


6.4                               PURCHASE FOR OWN ACCOUNT.


 

The Note is being or will be acquired by the Purchaser for its own account and
with no intention of distributing or reselling such security or any part thereof
in any transaction that would be in violation of the securities laws of the
United States of America, or any state, without prejudice, however, to the
rights of the Purchaser at all times to sell or otherwise dispose of all or any
part of such Note under an effective registration statement under the Securities
Act, or under an exemption from such registration available under the Securities
Act, and subject, nevertheless, to the disposition of such Purchaser’s property
being at all times within its control.  If the Purchaser should in the future
decide to dispose of the Note or any part thereof, the Purchaser understands and
agrees that it may do so only in compliance with the Securities Act and
applicable state securities laws, as then in effect.  The Purchaser agrees to
the imprinting, so long as required by law, of a legend on certificate
representing  the Note to the following effect:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
MAY NOT BE SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION TO THE REGISTRATION REQUIREMENTS OF SUCH ACT
OR SUCH LAWS. “

 


6.5                               FINANCIAL CONDITION.


 

The Purchaser’s financial condition is such that it is able to bear the risk of
holding the Note for an indefinite period of time and can bear the loss of its
entire investment in the Note.  The Purchaser has such knowledge and experience
in financial and business matters and in making high risk investments of this
type that it is capable of evaluating the merits and risks of the purchase of
the Note.

 

10

--------------------------------------------------------------------------------


 


6.6                               RECEIPT OF INFORMATION.


 

The Purchaser has been furnished access to the business records of the Company
and such additional information and documents as such Purchaser has requested
and has been afforded an opportunity to ask questions of and receive answers
from representatives of the Company concerning the terms and condition of this
Agreement, the purchase of the Note, the prospective operations, market
potential, capitalization, financial conditions, and prospects of the business
to be conducted by the Company, and all other matters deemed relevant by the
Purchaser.

 


6.7                               BROKER’S, FINDER’S OR SIMILAR FEES.


 

There are no brokerage commissions, finder’s fees or similar fees or commissions
payable in connection with the transactions contemplated hereby based on any
agreement, arrangement or understanding with the Purchaser or any action taken
by the Purchaser.

 


6.8                               GOVERNMENTAL AUTHORIZATION: THIRD PARTY
CONSENTS.


 

No approval, consent, compliance, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person in
respect of any Requirements of Law, and no lapse of a waiting period under any
Requirements of Law, is necessary or required in connection with the execution,
delivery or performance by such Purchaser (including, without limitation, the
acquisition of the Note) or enforcement against such Purchaser of this Agreement
or the other Transaction Documents or the transactions contemplated thereby.

 


6.9                               LITIGATION.


 

No Actions are pending, or to the best knowledge of the Purchaser, threatened
relating to or affecting the transactions required to be performed by the
Purchaser under the Transaction Documents.

 


ARTICLE VII.
MISCELLANEOUS


 


7.1                               SURVIVAL OF REPRESENTATIONS AND WARRANTIES.


 

All of the representations and warranties made herein shall survive the Closing.

 

11

--------------------------------------------------------------------------------


 


7.2                               NOTICES.

 

All notices, demands and other communications provided for or permitted
hereunder shall be made in writing and shall be by registered or certified
first-class mail, return receipt requested, courier service or personal delivery
or via facsimile:

 


(A)                                  IF TO PURCHASER:


 

Columbia Ventures Corporation

203 SE Park Plaza Drive

Suite 270

Vancouver, WA 98684

Attn:   General Counsel

Fax:   (360) 816-1841

 


(B)                                 IF TO THE COMPANY:


 

Cogent Communications Group, Inc.

1015 31st Street, N.W.

Washington, D.C. 20007

Attention:  Robert Beury, Esq.

 

with a copy to:

 

Latham & Watkins

555 Eleventh Street, N.W., Suite 1000

Washington, D.C. 20004

Attention:  David M. McPherson, Esq.

 

All such notices and communications shall be deemed to have been duly given: 
when delivered by hand, if personally delivered; when delivered by courier, if
delivered by commercial overnight courier service; if delivered by facsimile,
upon confirmation of such transmission; and five business days after being
deposited in the mail, postage prepaid, if mailed.

 


7.3                               SUCCESSORS AND ASSIGNS.


 

This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of the parties hereto.  This Agreement may be assigned by
the Purchaser to any permitted transferee of all or part of the Note.  The
Company may not assign any of its rights under this Agreement without the
written consent of the Purchaser.  Except as provided in this Section 7.3 and in
the Note, no Person other than the parties hereto and their successors and
permitted assigns is intended to be a beneficiary of any of the Transaction
Documents.

 

12

--------------------------------------------------------------------------------


 


7.4                               AMENDMENT AND WAIVER.

 


(A)                                  NO FAILURE OR DELAY ON THE PART OF THE
COMPANY OR THE PURCHASER IN EXERCISING ANY RIGHT, POWER OR REMEDY HEREUNDER
SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY SUCH RIGHT, POWER OR REMEDY PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF
OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY.  THE REMEDIES PROVIDED FOR
HEREIN ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY REMEDIES THAT MAY BE
AVAILABLE TO THE COMPANY OR THE PURCHASER AT LAW, IN EQUITY OR OTHERWISE.


 


(B)                                 ANY AMENDMENT, SUPPLEMENT OR MODIFICATION OF
OR TO ANY PROVISION OF THIS AGREEMENT, ANY WAIVER OF ANY PROVISION OF THIS
AGREEMENT, AND ANY CONSENT TO ANY DEPARTURE BY ANY PARTY FROM THE TERMS OF ANY
PROVISION OF THIS AGREEMENT, SHALL BE EFFECTIVE (I) ONLY IF IT IS MADE OR GIVEN
IN WRITING AND SIGNED BY THE COMPANY (IF APPLICABLE) AND THE PURCHASER, AND (II)
ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH MADE OR
GIVEN.  EXCEPT WHERE NOTICE IS SPECIFICALLY REQUIRED BY THIS AGREEMENT, NO
NOTICE TO OR DEMAND ON ANY PARTY IN ANY CASE SHALL ENTITLE ANY PARTY HERETO TO
ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.


 


7.5                               COUNTERPARTS.


 

This Agreement may be executed in one or more counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

 


7.6                               HEADINGS.


 

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

 


7.7                               GOVERNING LAW.


 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to the principles of conflicts of law of
such state.

 


7.8                               SEVERABILITY.


 

If any one or more of the provisions contained herein, or the application
thereof in any circumstance, is held invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired, unless the provisions held invalid, illegal or
unenforceable shall substantially impair the benefits of the remaining
provisions hereof.

 


7.9                               RULES OF CONSTRUCTION.


 

Unless the context otherwise requires, “or” is not exclusive, and references to
sections or subsections refer to sections or subsections of this Agreement.

 

13

--------------------------------------------------------------------------------


 


7.10                        ENTIRE AGREEMENT.


 

This Agreement, together with the exhibits and schedules hereto and the other
Transaction Documents, is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein and therein.  There are no restrictions, promises, warranties
or undertakings, other than those set forth or referred to herein or therein. 
This Agreement, together with the exhibits hereto, and the other Transaction
Documents supersede all prior agreements and understandings between the parties
with respect to such subject matter.

 


7.11                        FURTHER ASSURANCES.


 

Each of the parties shall execute such documents and perform such further acts
(including, without limitation, obtaining any consents, exemptions,
authorizations, or other actions by, or giving any notices to, or making any
filings with, any Governmental Authority or any other Person) as may be
reasonably required or desirable to carry out or to perform the provisions of
this Agreement.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers hereunto duly authorized as of the
date first above written.

 

 

COGENT COMMUNICATIONS GROUP, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

COLUMBIA VENTURES CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

15

--------------------------------------------------------------------------------


 

Schedule 1

 

Purchaser

 

Amount of Note

 

Columbia Ventures Corporation

 

$

10,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

Exhibit A

 

SUBORDINATED NOTE

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
MAY NOT BE SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION TO THE REGISTRATION REQUIREMENTS OF SUCH ACT
OR SUCH LAWS.

 

COGENT COMMUNICATIONS GROUP, INC.

 

$10,000,000

 

February 24, 2005

 

Cogent Communications Group, Inc., a Delaware corporation (“Payor”), for value
received, promises to pay to the order of Columbia Ventures Corporation (“Payee”
or the “Subordinated Creditor”) the principal amount of Ten Million Dollars
($10,000,000), together with accrued interest thereon, each calculated and
payable only as and to the extent set forth below in this Subordinated Note
(this “Note”).  The principal and interest on this Note is payable in lawful
money of the United States of America in immediately available funds at the
Payee’s principal business address in the United States on record with the Payor
or in such other manner and at such other place as the Payor and Payee may
mutually agree.

 

1.                                       Payment of Principal and Interest

 

1.1                                 Calculation and Payment of Interest.

 

Interest on the principal balance of this Note outstanding from time to time
until paid in full shall accrue at the rate of (a) for the period from the date
hereof through August 24, 2005, 10% per annum, (b) for the period beginning on
August  24, 2005 through February 24 2006, 11.0% per annum, (c) for the period
beginning on February 24 , 2006  through August 24, 2006, 12% per annum, (d) for
the period beginning on August 24, 2006 through  February 24, 2007, 13% per
annum, (e) for the period beginning on February 24, 2007 through  August 24,
2007, 14% per annum, (f) for the period beginning on August 24, 2007 through 
February 24, 2008, 15% per annum, (g) for the period beginning on February 24,
2008 through  August 24, 2008, 16% per annum, (h) for the period beginning on
August 24, 2008 through  the Maturity Date, 17% per annum, in each case computed
on the basis of a 365-day year, as appropriate, for the actual number of days
elapsed, commencing on the date hereof.  Such interest shall accrue, and be
payable on the Maturity Date (as defined herein).

 

1.2                                 Payment on Maturity Date.  The principal
balance of, and all accrued and unpaid interest on, this Note shall be payable
immediately upon the earlier   of (i) February 24, 2009 and (ii) the date upon
which a Liquidity Event (as defined herein) occurs.

 

1.3                                 Optional Prepayment.         (a)
         Except as otherwise provided herein, Payor may at its option at any
time, without premium or penalty, prepay all or any portion of this Note.

 

17

--------------------------------------------------------------------------------


 

(b)                                 Any prepayment of this Note shall be applied
as follows:  first, to payment of principal; and second, to payment of accrued
interest.  Upon any partial prepayment, at the request either of Payee or Payor,
this Note shall be surrendered to Payor in exchange for a substitute note, which
shall set forth the revised principal amount but otherwise be identical to this
Note.  In the event that this Note is prepaid in its entirety, this Note shall
be surrendered to Payor for cancellation as a condition to any such prepayment.

 

                                               
1.4                                 Payment Only on Business Days.  Any payment
hereunder which, but for this Section 1.4, would be payable on a day that is not
a Business Day, shall instead be due and payable on the first Business Day next
following such date for payment.

 

2.                                       Events of Default

 

(a)                                  The following shall constitute “Events of
Default” under this Note:

 

(i)                                     Failure by Payor to make any payment
required under this Note when the same becomes due and payable (whether at
maturity, by acceleration or otherwise); and the continuation of such failure
for a period of ten (10) Business Days thereafter in the case of a payment
default under Section 1.2(ii) hereunder only;

 

(ii)                                  Payor voluntarily liquidates;

 

(iii)                               the Payor pursuant to or within the meaning
of any Bankruptcy Law, (a) commences a voluntary case or proceeding, (b)
consents to the entry of an order for relief against it in an involuntary case
or proceeding, (c) consents to the appointment of a Custodian of it or for all
or substantially all of its property, (d) makes general assignment for the
benefit of its creditors, (e) generally is unable to pay its debts as they
become due; or

 

(iv)                              a court of competent jurisdiction enters an
order or decree (that remains unstayed and in effect for sixty (60) days) under
any Bankruptcy Law that (a) is for relief against the Payor in an involuntary
case or proceeding, (b) appoints a Custodian of the Payor or for all or
substantially all of its property, or (c) orders the liquidation of Payor.

 

(b)                                 Acceleration.  If an Event of Default occurs
and is continuing, the Payee by written notice to the Payor (an “Acceleration
Notice”), may, subject to the provisions of Section 3 hereof, declare the unpaid
principal of and accrued interest on this Note to be immediately due and
payable.

 

3.                                       Subordination

 

3.1                                 Note Subordinated to Senior Indebtedness. 
To the extent and in the manner hereinafter set forth in this Section 3, the
indebtedness represented by this Note and the payment of the principal of and
the interest on this Note and any claim for rescission of the purchase of this
Note, and any claim that is the equivalent of or substitute for principal of or
interest on this Note, for damages arising from the purchase of this Note or for
reimbursement or contribution on account of such a claim, and all other payments
with respect to or on account of this Note (collectively, the “Subordinated
Debt”) are hereby expressly made subordinate and subject in right of payment to
the prior indefeasible payment in full in cash of all Senior Indebtedness.  The
existing and hereafter acquired liens and security interests of the holders of
Senior Indebtedness in any collateral securing all or any portion of the Senior
Indebtedness

 

18

--------------------------------------------------------------------------------


 

shall be senior, regardless of the time or method of perfection, to any
hereafter acquired liens and security interests, if any, of the Subordinated
Creditor (or any agent therefor) in the collateral, if any, securing all or any
portion of the Subordinated Debt.  This Section 3 constitutes a continuing offer
to all Persons who become holders of, or continue to hold, Senior Indebtedness,
each of whom is an obligee hereunder and is entitled to enforce such holder’s
rights hereunder, subject to the provisions hereof, without any act or notice of
acceptance hereof or reliance hereon.  For purposes of this Section 3, Senior
Indebtedness shall not be deemed to have been paid and shall be deemed to be
outstanding in full until the termination of all commitments or other
obligations by any holder thereof and unless all such holders shall have
received indefeasible payment in full in cash of all obligations under or in
respect of Senior Indebtedness (including, without limitation, post-petition
interest, if any).

 

3.2                                 No Payment on Note in Certain Circumstances.

 

(a)                                  To the extent any payment hereunder is
blocked by a Payment Restriction, no direct or indirect payment of any kind
shall be made, asked for or demanded from Payor or accepted, received or
retained from Payor with respect to principal, interest or other amounts due
under this Note.

 

(b)                                 The Subordinated Creditor agrees that, so
long as payments or distributions for or on account of the Subordinated Debt are
not permitted pursuant to this Section 3, the Subordinated Creditor will not
take, sue for, ask or demand from Payor payment of all or any amounts under or
in respect of this Note, or commence, or join with any creditor in commencing,
directly or indirectly cause Payor to commence, or assist Payor in commencing,
any proceeding referred to in Section 3.3, and the Subordinated Creditor shall
not take or receive from Payor, directly or indirectly or on its behalf, in cash
or other property or by set-off or in any other manner, including, without
limitation, from or by way of collateral, payment of all or any amounts under or
in respect of the Subordinated Debt.  In the event that, notwithstanding the
foregoing provisions of this Section 3.2, any payment or distribution of any
kind or character, whether in cash, property or securities, shall be received
from Payor by the Subordinated Creditor while a Payment Restriction exists for
or on account of or in respect of the Subordinated Debt before all Senior
Indebtedness is indefeasibly paid in full in cash, such payment or distribution
shall be received and held in trust for, and shall immediately be paid over (in
the same form as so received, to the extent practicable, and with any necessary
endorsement) to the holders of the Senior Indebtedness remaining unpaid or their
representative or representatives, or to the trustee or trustees under any such
indenture or agreement under which any Senior Indebtedness may have been issued,
for application (in the case of cash) to, or as collateral (in the case of
non-cash property or securities) for the payment or prepayment of Senior
Indebtedness.

 

3.3                                 Dissolution; Liquidation; Bankruptcy;
Acceleration.  In the event of (i) any insolvency or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
proceeding in connection therewith, relative to the Payor or any of its assets,
or (ii) any liquidation, dissolution or other winding up of the Payor, whether
voluntary or involuntary or whether or not involving insolvency or bankruptcy,
or (iii) any assignment for the benefit of creditors or any other marshalling of
assets or liabilities of the Payor, or (iv) the acceleration of the Senior
Indebtedness by reason of the occurrence of a Senior Default (each such event,
if any, herein sometimes referred to as a “Proceeding”):

 

(a)                                  The holders of all Senior Indebtedness
shall first be entitled to receive payment in full in cash of all Senior
Indebtedness before any direct or indirect payment may be made for or on

 

19

--------------------------------------------------------------------------------


 

account of payments under or in respect of the Subordinated Debt, whether in
cash, property or securities of any kind;

 

(b)                                 Any payment or distribution of any kind or
character, whether in cash, property or securities (including any payment or
distribution that may be payable by reason of any other indebtedness of Payor
being subordinated to payment of the Subordinated Debt), to which the
Subordinated Creditor would be entitled except for the provisions of this
Section 3, shall be paid and delivered by the liquidating trustee or agent or
other person making such payment or distribution, whether a trustee in
bankruptcy, a receiver or liquidating trustee or other trustee or agent,
directly to the holders of the Senior Indebtedness or their representative or
representatives, or to the trustee or trustees under any indenture under which
any instrument evidencing any of such Senior Indebtedness may have been issued
for application (in the case of cash) to, or as collateral (in the case of
non-cash property or securities) for the payment or prepayment of Senior
Indebtedness, to the extent necessary to make payment in full of all Senior
Indebtedness remaining unpaid, after giving effect to any concurrent payment or
distribution to the holders of such Senior Indebtedness.

 

(c)                                  The holders of the Senior Indebtedness are
hereby irrevocably authorized and empowered (in their own names or in the name
of the Subordinated Creditor or otherwise), but shall have no obligation, to
demand, sue for, collect and receive every payment or distribution referred to
in paragraph (b) above and give acquittance therefor and to file and vote claims
and proofs of claim and take such other action (including, without limitation,
voting the amounts owing under the Subordinated Debt or enforcing any security
interest or other lien securing payment of the amounts owing under the
Subordinated Debt) as they may deem necessary or advisable for the exercise or
enforcement of any of the rights or interests of the holders of the Senior
Indebtedness hereunder, provided no such acquittance shall release liability of
Payor to the holders of this Note subject, nevertheless, to the provision of
this Section 3.

 

(d)                                 The Subordinated Creditor shall duly and
promptly take such action as the holders of Senior Indebtedness may reasonably
request to execute and deliver to the holders of Senior Indebtedness such powers
of attorney, assignments, or other instruments as the holders of Senior
Indebtedness may reasonably request in order to enable the holders of Senior
Indebtedness to enforce any and all claims with respect to, and any security
interests and other liens securing payment of, the amounts owing under the
Subordinated Debt.

 

(e)                                  In the event that, any payment or
distribution of any kind or character, whether in cash, property or securities
(including any payment or distribution that may be payable by reason of any
other indebtedness of Payor being subordinated to payment of the Subordinated
Debt), shall be received by the Subordinated Creditor for or on account of or in
respect of the Subordinated Debt in contravention of this Section 3.3 before all
Senior Indebtedness is indefeasibly paid in full in cash, such payment or
distribution shall be received and held in trust for, and shall immediately be
paid over (in the same form as so received, to the extent practicable, and with
any necessary endorsement) to the holders of the Senior Indebtedness remaining
unpaid or their representative or representatives, or to the trustee or trustees
under any such indenture or agreement under which any Senior Indebtedness may
have been issued, for application (in the case of cash) to, or as collateral (in
the case of non-cash property or securities) for the payment or prepayment of
Senior Indebtedness, until all Senior Indebtedness shall have been indefeasibly
paid in full in cash, after giving effect to any concurrent payment or
distribution to the holders of such Senior Indebtedness.

 

20

--------------------------------------------------------------------------------


 

(f)                                    The Subordinated Creditor agrees to
execute and deliver to each holder of the Senior Indebtedness or its
representative all such further instruments confirming the authorization
referred to in the foregoing clauses of Section 3.3.

 

3.4                                 Restriction on Action by the Subordinated
Creditor.  Until the Senior Indebtedness is indefeasibly paid in full in cash,
the Subordinated Creditor shall not take any Collection Action with respect to
the Subordinated Debt.

 

3.5                                 No Prepayments.  Except as expressly
permitted by the Senior Indebtedness Documents, under no circumstances shall the
Payor be entitled to make, or the Subordinated Creditor be entitled to demand,
take, receive, or retain, any prepayments of interest or principal on account of
any of the Subordinated Debt from the Payor prior to the indefeasible payment in
full in cash of the Senior Indebtedness and the termination of all lending
commitments under the Senior Indebtedness Documents.  Payments received by the
Subordinated Creditor after acceleration of the Subordinated Debt or the
commencement of a Collection Action otherwise permitted by the provisions of
this Subordinated Note shall not constitute a prohibited prepayment under this
Section 3.5.

 

3.6                                 Amendment of Subordinated Debt Documents. 
Until the Senior Indebtedness is indefeasibly paid in full in cash and
notwithstanding anything contained in the Subordinated Debt Documents or any
Senior Indebtedness Document to the contrary, the Subordinated Creditor shall
not agree to any amendment, modification or supplement to the Subordinated Debt
Documents the effect of which is to change or amend any other term of the
Subordinated Debt Documents if such change or amendment would result in a Senior
Default.

 

3.7                                 Modifications to Senior Indebtedness.  The
holders of the Senior Indebtedness may at any time and from time to time without
the consent of or notice to the Subordinated Creditor, without incurring
liability to the Subordinated Creditor and without impairing or releasing the
obligations of the Subordinated Creditor under this Subordinated Note, change
the manner or place of payment or extend the time of payment of or renew or
alter any of the terms of the Senior Indebtedness, or amend in any manner any
agreement, note, guaranty or other instrument evidencing or securing or
otherwise relating to the Senior Indebtedness.

 

3.8                                 Sale,  Transfer.  The Subordinated Creditor
shall not sell, assign, pledge, dispose of or otherwise transfer all or any
portion of the Subordinated Debt or any Subordinated Debt Document (a) without
giving prior written notice of such action to Payor, and (b) unless prior to the
consummation of any such action, the transferee thereof shall execute and
deliver to Payor an agreement (that shall be enforceable by the holders of
Senior Indebtedness) providing for the continued subordination and forbearance
of the Subordinated Debt to the Senior Indebtedness as provided herein and for
the continued effectiveness of all of the rights of the holders of the Senior
Indebtedness arising under the provisions of this Subordinated Note. 
Notwithstanding the failure to execute or deliver any such agreement, the
subordination effected hereby shall survive any sale, assignment, pledge,
disposition or other transfer of all or any portion of the Subordinated Debt,
and the terms of this Subordinated Note shall be binding upon the successors and
assigns of the Subordinated Creditor.

 

3.9                                 Reserved.

 

3.10                           Obligations of Payor Unconditional.  Nothing
contained in this Section 3 or elsewhere in this Note is intended to or shall
impair, as among Payor, its creditors (other than the holders of Senior

 

21

--------------------------------------------------------------------------------


 

Indebtedness) and the Subordinated Creditor, the obligation of Payor, which is
absolute and unconditional, to pay to the Subordinated Creditor the principal of
and interest on and all other amounts due under this Note in accordance with its
terms, or is intended to or shall affect the relative rights of the Subordinated
Creditor and creditors of Payor (other than the holders of the Senior
Indebtedness), nor shall anything herein prevent the Subordinated Creditor from
exercising all remedies otherwise permitted by applicable law upon default under
this Note, subject to the provisions of this Section 3 and to the rights of
holders of Senior Indebtedness to receive distributions and payments otherwise
payable to the Subordinated Creditor.

 

3.11                           Reliance on Judicial Order or Certificate of
Liquidating Agent.  Upon any payment or distribution of assets of Payor referred
to in this Section 3, the Subordinated Creditor shall be entitled to rely upon
any order or decree made by any court of competent jurisdiction in which
bankruptcy, dissolution, winding-up, liquidation or reorganization proceedings
are pending, or a certificate of the receiver, trustee in bankruptcy,
liquidating trustee, agent or other person making such payment or distribution,
delivered to the Subordinated Creditor, for the purpose of ascertaining the
persons entitled to participate in such distribution, the holders of the Senior
Indebtedness and other indebtedness of Payor, the amount thereof or payable
thereon, the amount or amounts paid or distributed thereon and all other facts
pertinent thereto or to Section 3 of this Note.  Such reliance shall not affect
the rights of the holders of the Senior Indebtedness.

 

3.12                           Subordination Rights Not Impaired by Acts or
Omissions of Payor or Holders of Senior Indebtedness.  No right of any present
or future holders of any Senior Indebtedness to enforce subordination as
provided herein will at any time in any way be prejudiced or impaired by any act
or failure to act on the part of Payor or by any act or failure to act by any
such holder, or by any act, failure to act or noncompliance by Payor, the
holders of Senior Indebtedness or their respective agents with the terms of this
Note, regardless of any knowledge thereof which any such holder or Payor may
have or otherwise be charged with.  The provisions of this Section 3 are
intended for the benefit of and shall be enforceable directly by the holders of
the Senior Indebtedness.

 

3.13                           Further Assurances.  The Subordinated Creditor
and Payor each will, at Payor’s expense and at any time and from time to time,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that the holders of
Senior Indebtedness may request, in order to protect any right or interest
granted or purported to be granted hereby or to enable the holders of Senior
Indebtedness to exercise and enforce their rights and remedies hereunder.

 

3.14                           No Contrary Actions.  Payor agrees that it will
not make any payment for or on account of or in respect of this Note, or take
any other action, in contravention of the provisions of this Section 3.

 

3.15                           Obligations Hereunder Not Affected.  All rights
and interests of the holders of Senior Indebtedness hereunder, and all
agreements and obligations of the Subordinated Creditor and Payor under this
Section 3, shall remain in full force and effect irrespective of:

 

(i)                                     any lack of validity or enforceability
of any successor guaranty of any Senior Indebtedness Document;

 

(ii)                                  any change in the time, manner or place of
payment of, or in any other term of, all or any of the Senior Indebtedness, or
any other amendment or waiver of or any

 

22

--------------------------------------------------------------------------------


 

consent to any departure from any Senior Indebtedness Document, including,
without limitation, any increase in the Senior Indebtedness resulting from the
extension of additional credit to Payor or any of its Subsidiaries or otherwise;

 

(iii)                               any taking, exchange, release or
non-perfection of any other collateral, or any taking, release, amendment or
waiver of or consent to departure from any guaranty, for all or any of the
Senior Indebtedness;

 

(iv)                              any manner of application of collateral, or
proceeds thereof, to all or any of the Senior Indebtedness, or any manner of
sale or other disposition of any collateral for all or any of the Senior
Indebtedness or any other assets of Payor or any of its Subsidiaries;

 

(v)                                 any change, restructuring or termination of
the corporate structure or existence of Payor or any of its Subsidiaries; or

 

(vi)                              any other circumstance which might otherwise
constitute a defense available to, or a discharge of, Payor, the Subordinated
Creditor or a subordinated creditor.  The provisions of this Section 3 shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment of any of the Senior Indebtedness is rescinded or must otherwise be
returned by the holders of Senior Indebtedness upon the insolvency, bankruptcy
or reorganization of Payor or otherwise, all as though such payment had not been
made.

 

3.16                           Waiver.  The Subordinated Creditor and the Payor
each hereby waives promptness, diligence and notice of acceptance with respect
to any of the Senior Indebtedness and this Section 3 and any requirement that
the holders of Senior Indebtedness protect, secure, perfect or insure any
security interest or lien on any property subject thereto or exhaust any right
or take any action against Payor or any other person or entity or any
collateral.

 

3.17                           No Waiver; Remedies.  No failure on the part of
the holders of the Senior Indebtedness to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

3.18                           Continuing Agreement; Assignments Under Senior
Indebtedness Agreements.  The provisions of this Section 3 constitute a
continuing agreement and shall (i) remain in full force and effect until the
earlier of (x) the date the obligation under this Note are satisfied in full in
accordance with this Section 1.2, or (y) the first Business Day following  the
indefeasible payment in full in cash of the Senior Indebtedness, (ii) be binding
upon the Subordinated Creditor, Payor and their respective successors and
assigns, and (iii) inure to the benefit of, and be enforceable by, the holders
of the Senior Indebtedness and their successors, transferees and assigns. 
Without limiting the generality of the foregoing clause (iii), should holders of
the Senior Indebtedness assign or otherwise transfer all or any portion of their
rights and obligations under any Senior Indebtedness Document to any other
Person, such other Person shall thereupon become vested with all the rights in
respect thereof granted to the holders of the Senior Indebtedness herein or
otherwise.

 

3.19                           Additional Borrowing.  After the date hereof,
Payor shall not incur any Senior Indebtedness, including through the amendment,
modification, supplementation, refinancing or

 

23

--------------------------------------------------------------------------------


 

replacement of existing indebtedness, other than in connection with the
A/R-Secured Loan Agreement or the Replacement Senior Secured Agreement.

 

4.                                       Certain Definitions

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, by contract,
or otherwise.

 

“A/R-Secured Loan Agreement” means an agreement pursuant to which Payor incurs
up to $10 million in indebtedness secured by its accounts receivable, as such
may be amended, modified, supplemented, refinanced or replaced from time to
time.

 

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

 

“Business Day” means each day other than Saturdays, Sundays and days when
commercial banks are authorized or required by law to be closed for business in
New York, New York.

 

“Cisco Credit Agreement” means the Third Amended and Restated Credit Agreement,
dated as of July 31, 2003, among Payor, Cogent Communications, Inc., Cogent
Internet, Inc., Cisco Systems Capital Corporation and the several financial
institutions from time to time party thereto, as such may be amended, modified,
supplemented, refinanced or replaced from time to time.

 

“Collection Action” shall mean, with respect to the Subordinated Debt, (a) to
sue for, take or receive from or on behalf of the Payor of the Subordinated
Debt, by set-off or in any other manner, the whole or any part of any moneys
that may now or hereafter be owing by the Payor with respect to the Subordinated
Debt; (b) to initiate or participate with others in any suit, action or
proceeding against the Payor (i) to enforce payment of or to collect the whole
or any part of the Subordinated Debt or (ii) to commence judicial enforcement of
any of the rights and remedies under the Subordinated Debt Documents or
applicable law with respect to the Subordinated Debt; (c) to accelerate any
Subordinated Debt; or (d) to cause the Payor to honor any redemption or
mandatory prepayment obligation with respect to the Subordinated Debt; or (e) to
take any action to realize upon any collateral securing the Subordinated Debt
(if any) or to exercise any other right or remedy with respect to such
collateral.

 

“Custodian” means any receiver, trustee, assignee, liquidator, sequestrator or
similar office under any Bankruptcy Law.

 

“Event of Default” means any of the occurrences specified under Section 2 of
this Note.

 

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

 

24

--------------------------------------------------------------------------------


 

“Liquidity Event” means the consummation by Payor of one or more equity
financings after the date hereof that generate net proceeds in an aggregate
amount of at least $30 million (other than issuance of equity securities to
officers, directors, or employees of the Payor).

 

“Payment Restriction” means (i) any term of the Senior Indebtedness prohibiting
or limiting Payor’s ability to make payments on this Note or (ii) the existence
of a Senior Default.

 

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association,  joint venture, association,
joint-stock company,  Governmental Authority  or other entity of any kind, and
shall include any successor (by merger or otherwise) of such entity.

 

“Replacement Senior Secured Agreement” means an agreement pursuant to which
Payor incurs up to $17 million in senior secured indebtedness as such may be
amended, modified, supplemented, refinanced or replaced from time to time.

 

“Senior Default” shall mean (i) any default or event of default as specified in
the Senior Indebtedness Documents, which default or event of default entitles,
or with the giving of notice or lapse of time or both entitles, the holders of
the Senior Indebtedness to accelerate the maturity of the Senior Indebtedness or
(ii) any failure by the Payor to make any required installment payment of
interest or principal, or any other monetary payment, under the Senior
Indebtedness Documents, which failure continues beyond the expiration of any
applicable cure period provided by the terms of the Senior Indebtedness
Documents, including, without limitation, any default in payment of Senior
Indebtedness after acceleration thereof.

 

“Senior Indebtedness” means (i) all indebtedness of the Payor outstanding under
the Cisco Credit Agreement and the A/R-Secured Loan Agreement, (ii)  all
indebtedness of the Payor outstanding under the Replacement Senior Secured
Agreement and (iii) all obligations with respect to the items listed in the
preceding clauses (i) and (ii).  Notwithstanding anything to the contrary in the
foregoing, Senior Indebtedness will not include (a) any liability for federal,
state, local or other taxes owed or owing by Payor, (b) any intercompany
indebtedness of Payor to any of its subsidiaries, (c) any accounts payable or
other liability to trade creditors arising in the ordinary course of business,
(d) the Payor’s 7 1/2 % Convertible Subordinated Notes Due 2007 or (e) its
capital stock.

 

“Senior Indebtedness Documents” means the Cisco Credit Agreement, the
A/R-Secured Loan Agreement, the Replacement Senior Secured Agreement and any
other note, agreement, indenture, mortgage, guaranty, pledge, security agreement
or instrument evidencing or securing Senior Indebtedness or pursuant to which
Senior Indebtedness is incurred, in each case as such agreement or document may
be amended, modified or supplemented from time to time, including without
limitation any agreement or document extending the maturity of, increasing the
aggregate commitments under, or refinancing, replacing or otherwise
restructuring all or any part of indebtedness under such agreement or document
or any replacement or successor agreement or document and whether by the same or
any other agent, lender or group of lenders, as any such document may be
amended, modified, supplemented, refinanced or replaced from time to time.

 

“Subordinated Debt” shall have the meaning in Section 3.1 herein.

 

“Subordinated Debt Documents” shall mean this Subordinated Note and all other
documents, agreements and instruments executed and delivered in connection
herewith.

 

25

--------------------------------------------------------------------------------


 

5.                                       Miscellaneous

 

5.1                                 Section Headings.  The section headings
contained in this Note are for reference purposes only and shall not affect the
meaning or interpretation of this Note.

 

5.2                                 Amendment and Waiver.  Subject to Sections
3.6 and 5.10 hereof, no provision of this Note may be amended or waived unless
Payor shall have obtained the written agreement of Payee.  No failure or delay
in exercising any right, power or privilege hereunder shall imply or otherwise
operate as a waiver of any rights of Payee, nor shall any single or partial
exercise thereof preclude any other or future exercise thereof or the exercise
of any other right, power or privilege.

 

5.3                                 Successors, Assigns and Transferors. 
Subject to Section 3.8, this Note may be freely assigned and transferred by
Payee provided that any such transfer complies with all applicable federal and
state securities laws.  Subject to the foregoing, the obligations of Payor and
Payee under this Note shall be binding upon, and inure to the benefit of, and be
enforceable by, Payor and Payee, and their respective successors and permitted
assigns, whether or not so expressed.

 

5.4                                 Governing Law.  This Note shall be governed
by, and construed in accordance with, the laws of the State of New York without
giving effect to any conflicts of laws principles thereof that would otherwise
require the application of the law of any other jurisdiction.

 

5.5                                 Lost, Stolen, Destroyed or Mutilated Note. 
Upon receipt of evidence reasonably satisfactory to Payor of the loss, theft,
destruction or mutilation of this Note and of indemnity arrangements reasonably
satisfactory to Payor from or on behalf of the holder of this Note, and upon
surrender or cancellation of this Note if mutilated, Payor shall make and
deliver a new note of like tenor in lieu of such lost, stolen, destroyed or
mutilated Note, at Payee’s expense.

 

5.6                                 Waiver of Presentment, Etc.  Except as
otherwise provided herein, presentment, demand, protest, notice of dishonor and
all other demands and notices are hereby expressly waived by Payor.

 

5.7                                 Usury.  Nothing contained in this Note shall
be deemed to establish or require the payment of a rate of interest in excess of
the maximum rate legally enforceable.  If the rate of interest called for under
this Note at any time exceeds the maximum rate legally enforceable, the rate of
interest required to be paid hereunder shall be automatically reduced to the
maximum rate legally enforceable.  If such interest rate is so reduced and
thereafter the maximum rate legally enforceable is increased, the rate of
interest required to be paid hereunder shall be automatically increased to the
lesser of the maximum rate legally enforceable and the rate otherwise provided
for in this Note.

 

5.8                                 Notices.  Any notice, request, instruction
or other document to be given hereunder by either party to the other shall be in
writing and shall be deemed given when received and shall be (i) delivered
personally or (ii) mailed by certified mail, postage prepaid, return receipt
requested or (iii) delivered by FedEx or a similar overnight courier or (iv)
sent via facsimile transmission to the fax number given below, as follows:

 

26

--------------------------------------------------------------------------------


 

If to Payor, addressed to:

 

Cogent Communications Group, Inc.

 

1015 31st Street, N.W.

 

Washington, D.C. 20007

 

Attn: David Schaeffer

 

Fax No.:  (202) 342-8269

 

 

with a copy to:

 

 

Latham & Watkins LLP

 

555 11th Street, N.W.

 

Washington, D.C.  20004

 

Attn: David McPherson

 

Fax No.: (202) 637-2201

 

 

If to Payee, addressed to:

 

Columbia Ventures Corporation

 

203 SE Park Plaza Drive

 

Suite 270

 

Vancouver, WA 98684

 

Attn:   General Counsel

 

Fax:   (360) 816-1841

 

 

If to holders of the Senior Indebtedness, addressed to:

 

Cisco Systems Capital Corporation

9850 Double R Boulevard, Park Center East

Reno, NV 89521

Attn.:  Loan Operations

Fax:  (775) 789-5866

 

27

--------------------------------------------------------------------------------


 

or to such other place and with such other copies as either party may designate
as to itself by written notice to the other party, or to such other holders of
Senior Indebtedness as the Payor may designated by written notice to Payee.

 

In the event that any notice under this Note is required to be made on or as of
a day which is not a Business Day, then such notice shall not be required to be
made until the first day thereafter which is a Business Day.

 

5.9                                 Reserved.

 

5.10                           Action by Payee.  Subject to the provisions of
Section 3.6 and this Section 5.10, Payee and Payor may enter into agreements for
the purpose of adding or modifying provisions of this Note or changing in any
manner the rights of  Payee or Payor hereunder or waiving any covenant, default
or Event of Default hereunder.

 

5.11                           Fees.  Payor agrees to pay all costs (including
attorney’s and paralegal fees and expenses) incurred or paid by Payee in
enforcing collection of this Note.

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Payor has executed and delivered this Note as of the date
hereinabove first written.

 

 

 

COGENT COMMUNICATIONS GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

David Schaeffer

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

                                                Acknowledgment

 

Columbia Ventures Corporation, as Payee and Subordinated Creditor under the
attached Subordinated Promissory Note, dated as of the date first written above
(the “Note”) hereby acknowledges the provisions of Section 3 of the Note and
agrees to be bound by the provisions thereof.

 

 

COLUMBIA VENTURES CORPORATION

 

 

 

 

By:

 

 

 

 

Kenneth D. Peterson, Jr.

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------